COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


MARY IMMACULATE HOSPITAL AND
 HEALTHCARE PROVIDERS GROUP
 SELF-INSURANCE ASSOCIATION
                                                                MEMORANDUM OPINION*
v.     Record No. 0683-07-1                                          PER CURIAM
                                                                  SEPTEMBER 4, 2007
BRENDA HUMPHRIES NASH


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (George J. Dancigers; Deborah B. Vaughn; McKenry, Dancigers,
                 Dawson & Lake, P.C., on brief), for appellants.

                 (Byron A. Adams, on brief), for appellee.


       Mary Immaculate Hospital and its insurer appeal a decision of the Workers’

Compensation Commission finding that Brenda Humphries Nash proved she was entitled to an

award of permanent total disability benefits beginning August 24, 2006 and continuing. We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Nash v. Mary Immaculate Hosp., VWC File No. 181-88-96 (Mar. 6, 2007). We dispense with

oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.